internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-116192-03 date date a b p1 p2 p3 p4 p5 p6 dear this responds to a letter dated date and subsequent correspondence submitted on behalf of p2 requesting rulings concerning the federal_income_tax consequences of the transactions described below facts plr-116192-03 according to the information submitted for various business reasons six partnerships p1 p2 p3 p4 p5 and p6 will consolidate into a single limited_liability_company that will be treated as partnership for federal_income_tax purposes by undertaking the following transactions first p1 p2 p3 p4 p5 and p6 will each contribute all of their assets and liabilities to a newly formed limited_liability_company llc in exchange for an interest in llc each partnership will receive a capital interest in llc equal to the fair_market_value net of liabilities of the property contributed by that partnership following its contribution of assets and liabilities to llc each partnership will liquidate and distribute its membership interests in llc to its partners each of the partnerships holds commercial real_estate p1 p3 p4 and p5 hold depreciable assets with a remaining basis the assets of p1 and p6 have been fully depreciated and have an adjusted_basis of zero the assets of each partnership include certain depreciable_property that was placed_in_service before a b and related_persons own of the six partnerships a and b directly own more than of p1 p2 p3 p4 and p5 a and b represent that p3 will contribute the assets having the greatest fair_market_value net of liabilities to llc law and analysis sec_708 of the internal_revenue_code provides that in the case of a merger or consolidation of two or more partnerships the resulting_partnership shall for purposes of sec_708 be considered the continuation of any merging or consolidating partnership whose members own an interest of more than percent in the capital and profits of the resulting_partnership under sec_1_708-1 if the resulting_partnership can be considered a continuation of more than one of the merging or consolidating partnerships it shall unless the commissioner permits otherwise be considered the continuation solely of that partnership which is credited with the contribution of assets having the greatest fair_market_value net of liabilities to the resulting_partnership any other merging or consolidating partnerships shall be considered as terminated sec_1_708-1 provides that when two or more partnerships merge or consolidate into one partnership under the applicable jurisdictional law without undertaking a form for the merger or consolidation or undertake a form that is not described in sec_1_708-1 any merged or consolidated partnership that is considered terminated under sec_1_708-1 is treated as undertaking the assets-over form for federal_income_tax purposes under the assets-over form each merged or consolidated partnership that is considered terminated under sec_1_708-1 contributes all of its assets and liabilities to the resulting_partnership in exchange for an interest in the resulting_partnership and immediately thereafter the terminated partnership distributes interests in the resulting_partnership to its partners in liquidation of the terminated partnership because the members of more than one of the partnerships including p3 will own an interest of more than percent in the capital and profits of llc and because p3 is credited with the contribution of assets to llc having the greatest fair market plr-116192-03 value net of liabilities llc will be considered the continuation of p3 accordingly the transfer of assets from p3 to llc will be disregarded and llc will be treated as the historic owner of those assets p1 p2 p4 p5 and p6 will be considered as having contributed all of their assets and liabilities to llc in exchange for an interest in llc thereafter p1 p2 p4 p5 and p6 will be considered terminated and the partners in p1 p2 p4 p5 and p6 will be considered to have received interests in llc in liquidation of these partnerships generally sec_168 applies to depreciable tangible_property placed_in_service after date sec_168 provides that sec_168 does not apply to property described in sec_168 as in effect before the amendments made by the tax_reform_act_of_1986 sec_168 provides that in the case of any property to which sec_168 would apply but for sec_168 the depreciation deduction under sec_167 is determined by the provisions of sec_168 as in effect before the amendments made by of the tax_reform_act_of_1986 sec_168 prior to the amendments made by the tax_reform_act_of_1986 provided in part that the term recovery_property does not include property placed_in_service by the transferor or distributor before date that is acquired by the taxpayer after date in a transaction described in sec_721 among other code sections to the extent that the basis of the property is determined by reference to the basis of the property in the hands of the transferor or distributor in the case of property to which sec_168 applies rules similar to the rules described in sec_381 shall apply sec_381 provides that the acquiring_corporation is treated as the distributor or transferor_corporation for purposes of computing the depreciation allowance under sec_167 and sec_168 on property acquired in a distribution or transfer with respect to so much of the basis in the hands of the acquiring_corporation as does not exceed the adjusted_basis in the hands of the distributor or transferor_corporation sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 conclusions plr-116192-03 because llc is considered to be the continuation of p3 under sec_1_708-1 the depreciation methods and useful lives of the property that was placed_in_service before date by p3 and that will be transferred to llc by p3 will be unaffected by the consolidation under sec_723 llc will take a carryover_basis in the properties contributed to llc from p1 p2 p4 p5 and p6 therefore the properties that were placed_in_service by these partnerships before date and that will be transferred to llc by these partnerships will be properties described in former sec_168 under sec_168 the provisions of former sec_168 will apply accordingly the depreciation deduction under sec_167 applicable to the properties transferred to llc by p2 p4 and p5 will be determined in accordance with the rules of sec_381 consequently the depreciation methods and useful lives of the property that was placed_in_service before date by these partnerships will be unaffected by the consolidation except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to p2 sincerely yours matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
